Citation Nr: 0840195	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-38 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to non-service connected death pension 
benefits.

4.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had recognized service from March 1943 to April 
1946.  The veteran died in November 1967.  The appellant is 
seeking benefits as the veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for the veteran's cause of death.  A November 2006 
rating decision denied entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 
2002).

In her December 2006 Substantive Appeal, the appellant 
indicated that she wanted a hearing before the Board at the 
RO in Manila.  A hearing was scheduled for July 2008, but the 
appellant did not appear and did not provide any explanation 
for her absence.  Accordingly, her request for a hearing is 
considered withdrawn, and the Board may proceed with review 
of the claims.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in November 1967.  The cause of his 
death was peptic ulcer.  

2.  The condition which caused the veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, and has not been otherwise shown to be 
causally related to service.  


3.  The appellant's claim for accrued benefits was filed in 
December 2005, more than one year after the veteran's death.  


CONCLUSION OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.5, 3.41, 3.303, 3.304, 3.307, 
3.309, 3.312 (2008).

2.  The veteran did not have service that is deemed active 
military, naval, or air service for purposes of eligibility 
for VA non-service-connected disability or old age pension.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2008).

3.  There is no legal basis for entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC, notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January and September 2006.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Because service connection was not in effect for any 
disabilities suffered by the veteran, properly tailored 
notice need not have included the items listed in (1) and (2) 
above.  Thus, the notice was sufficient with regard to Hupp.  
The notice informed the appellant that the evidence needed to 
show that the veteran died from a service-related injury or 
disease; notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection. 

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file; and the appellant has 
not contended otherwise.  The Board has not obtained a 
medical opinion with respect to this claim because, as 
discussed below, there is no evidence which indicates that 
the peptic ulcer which caused the veteran's death may be 
associated with his service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Cause of Death

The appellant is seeking DIC as the veteran's surviving 
spouse.  DIC may be awarded to a surviving spouse of a 
veteran whose cause of death is service-connected.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in November 1967.  According 
to the civil registry records, his cause of death was peptic 
ulcer.  At the time of his death, the veteran had no service 
connected disabilities. 

For service connection to be established, the evidence must 
show that the condition which caused the veteran's death 
began in service or was otherwise causally related to an 
event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection for certain chronic diseases, 
including peptic ulcer, will be presumed to have been 
incurred in service if they are manifest to a compensable 
degree within the first year following active military 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records do not indicate that he 
complained of or was diagnosed with any illnesses in service.  
His April 1946 separation physical examination shows that all 
body systems were normal.  In addition, there is no evidence 
that the veteran sought treatment for any medical conditions 
within one year of service.  

The evidence includes two statements from A.S., M.D., who 
states that he treated the decedent for peptic ulcer in 
Bantayan Emergency Hospital in 1964.  He reports that he 
treated the veteran for this condition "on and off" from 15 
days after his discharge from the hospital until his death, 
which is reported as November 1965 in one letter and November 
1967 in another.  The doctor reports that these records are 
unavailable as the hospital was destroyed by fire in 1973.  
The hospital fire was confirmed by the provincial health 
office in a May 2006 letter to the RO.  

After careful consideration, the Board concludes that the 
preponderance of the evidence does not show that the 
veteran's death is related to his service.  The only evidence 
which supports the appellant's claim is A.S.'s contentions.  
However, A.S. does not claim to have firsthand knowledge that 
the veteran's condition manifested in service, since he 
reports that he first treated him in 1964.  Furthermore, his 
statement that the veteran's peptic ulcer began in service is 
contradicted by the contemporaneous medical records, which 
show that he did not incur any injury or illness in service 
and that he had no disability at discharge.  No evidence has 
been offered to show that the veteran experienced continuous 
symptoms of peptic ulcer after service.  

Thus, as the preponderance of the evidence does not indicate 
that the condition which caused the veteran's death began in 
service or within one year thereafter, and there is no 
evidence that he had any medical condition related to his 
service, service connection for his cause of death is not 
established.  

Entitlement to Nonservice Connected Pension

The appellant is seeking nonservice-connected pension 
benefits.  To receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945 
and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  Active service will be the 
period certified by the service department. 38 C.F.R. § 3.9 
(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  Service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The service department certified that the decedent had 
missing status from March 1943 to March 1945, recognized 
guerrilla service from March 1945 to July 1945, and Regular 
Philippine Army Service from August 1945 to April 1946.  This 
finding is binding on VA for purposes of establishing service 
in the United States Armed Forces.  Spencer v. West, 13 Vet. 
App. 376 (2000).  Given the applicable statutory and 
regulatory provisions recited above and the facts of this 
case, the Board finds that decedent does not meet the basic 
eligibility requirements for VA pension benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Accrued Benefits

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, which are due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the veteran's spouse.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).


An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the decedent died in November 1967, 
and the appellant filed her application for accrued benefits 
in December 2005.  As the claim for accrued benefits was 
received more than one year after the decedent's death, the 
claim was untimely, and the appellant has no legal 
entitlement to accrued benefits.  Sabonis, 6 Vet. App. at 
430.  The VCAA is not applicable to the claim for accrued 
benefits as it involves a question of law, and not the facts 
of the case.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

ORDER

Service connection for the cause of the veteran's death is 
denied. 

Legal entitlement to nonservice-connected pension benefits is 
denied.

Legal entitlement to accrued benefits is denied. 


REMAND

In December 2005, the appellant filed a claim for DIC on the 
basis that the cause of the veteran's death was related to 
his service.  This claim was denied by rating decision in 
March 2006.  In her May 2006 notice of disagreement with that 
decision, the appellant raised a claim of entitlement to DIC 
under 38 U.S.C.A. § 1318.  The RO issued a statement of the 
case in September 2006, which addressed the issues 
adjudicated in the earlier rating decision.  It regarded the 
issue of entitlement to DIC under 38 U.S.C.A. § 1318 as a new 
claim and adjudicated it in a separate rating decision in 
November 2006.  In December 2006, the appellant submitted a 
Substantive Appeal of the issues addressed in the statement 
of the case, and in an accompanying statement, she disagreed 
with the November 2006 decision denying entitlement to DIC 
under 38 U.S.C.A. § 1318.  The appellant has not been 
provided a statement of the case in response to her notice of 
disagreement with respect to that issue.  A remand is 
therefore required for the issuance of a statement of the 
case on this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
appellant on the issue of entitlement to 
DIC under 38 U.S.C.A. § 1318.  The 
appellant should be informed of relevant 
statutory provisions, as well as the 
requirements to perfect an appeal with 
respect to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


